UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* Sen Yu International Holdings, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) May 4, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity Fund II, L.P. (26-1692972) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,002,589* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,002,589* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,002,589*(see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.9%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN * Includes 437,470 shares of common stock, par value $0.001 per share; 421,798shares of Series B Convertible PreferredStockthat areimmediately convertible into an equal number of shares of common stock, par value $0.001 per share; 369,074 Series A warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share;369,074 SeriesB warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share; and405,173 SeriesF warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share. ** Based on 20,892,982 outstanding shares of common stock, par value $0.001 per share, as reported by Sen Yu International Holdings, Inc. on its Form 10-Q filed on February 14, 2011. 2 CUSIP No. 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity GP II, L.P. (26-1692915) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,002,589* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,002,589* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,002,589*(see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.9%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN * Includes 437,470 shares of common stock, par value $0.001 per share; 421,798shares of Series B Convertible PreferredStockthat areimmediately convertible into an equal number of shares of common stock, par value $0.001 per share; 369,074 Series A warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share;369,074 SeriesB warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share; and405,173 SeriesF warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share. ** Based on 20,892,982 outstanding shares of common stock, par value $0.001 per share, as reported by Sen Yu International Holdings, Inc. on its Form 10-Q filed on February 14, 2011. 3 CUSIP No. 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity, LLC (26-1692786) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,002,589* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,002,589* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,002,589* (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.9%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * Includes 437,470 shares of common stock, par value $0.001 per share; 421,798shares of Series B Convertible PreferredStockthat areimmediately convertible into an equal number of shares of common stock, par value $0.001 per share; 369,074 Series A warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share;369,074 SeriesB warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share; and405,173 SeriesF warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share. ** Based on 20,892,982 outstanding shares of common stock, par value $0.001 per share, as reported by Sen Yu International Holdings, Inc. on its Form 10-Q filed on February 14, 2011. 4 CUSIP No. 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Kent C. McCarthy 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,002,589* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,002,589* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,002,589*(see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.9%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * Includes 437,470 shares of common stock, par value $0.001 per share; 421,798shares of Series B Convertible PreferredStockthat areimmediately convertible into an equal number of shares of common stock, par value $0.001 per share; 369,074 Series A warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share;369,074 SeriesB warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share; and405,173 SeriesF warrants that are immediately exercisable for an equal number of shares of common stock, par value $0.001 per share. ** Based on 20,892,982 outstanding shares of common stock, par value $0.001 per share, as reported by Sen Yu International Holdings, Inc. on its Form 10-Q filed on February 14, 2011. 5 Item 1(a) Name of Issuer: Sen Yu International Holdings, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 19 West 44th Street, Suite 1108 New York, NY 10036 Item 2(a) Name of Person Filing: This Schedule 13G is being jointly filed by Kent C. McCarthy (“Mr. McCarthy”), Jayhawk Private Equity, LLC, a Delaware limited liability company (“JPE”), Jayhawk Private Equity GP II, L.P., a Delaware limited partnership (“JPEGP”), and Jayhawk Private Equity Fund II, L.P., a Delaware limited partnership (“JPEF”). Mr. McCarthy, JPE, JPEGP, and JPEF have entered into an Agreement Regarding Joint Filing of 13G (the “Agreement”) pursuant to which Mr. McCarthy, JPE, JPEGP, and JPEF have agreed to file this 13G jointly and in accordance with the provisions of Rule 13d-1(k)(1) of the Securities Exchange Act of 1934, as amended (the “Act”).A copy of the Agreement is attached hereto as Exhibit A. Item 2(b) Address of Principal Business Office or, if None, Residence: The principal business address of Mr. McCarthy, JPE, JPEGP, and JPEF is 930 Tahoe Blvd., 802-281, Incline Village, NV 89451. Item 2(c) Citizenship: Mr. McCarthy is a citizen of the Unites States of America, JPE is a Delaware limited liability company, JPEGP is a Delaware limited partnership, and JPEF is a Delaware limited partnership. Item 2(d) Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e) CUSIP Number: Item 3 The Reporting Person is: Not Applicable Item 4 Ownership: Mr. McCarthy is the manager of and controls JPE.JPE is the general partner of JPEGP and, as a result, controls JPEGP.JPEGP is the general partner of JPEF and, as a result, controls JPEF.Therefore, Mr.McCarthy, JPE, and JPEGP may be deemed to be beneficial owners under Rule 13d-3 of the Securities Exchange Act of 1934 of the securities owned of record by JPEF and have reported that they share voting power and dispositive power over such securities. 6 (a)Amount beneficially owned: 1Jayhawk Private Equity Fund II, L.P.: 2,002,589* 2.Jayhawk Private Equity GP II, L.P.: 2,002,589* 3.Jayhawk Private Equity, LLC: 2,002,589* 4.Kent C. McCarthy: 2,002,589* (b)Percent of class: 1.Jayhawk Private Equity Fund II, L.P.: 8.9% 2.Jayhawk Private Equity GP II, L.P.: 8.9% 3.Jayhawk Private Equity, LLC: 8.9% 4.Kent C. McCarthy: 8.9% Percent of class is based on 20,892,982 outstanding shares of common stock, par value $0.001 per share, as reported by Sen Yu International Holdings, Inc. on its Form 10-Q filed on February 14, 2011. (c)Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1.
